Order entered January 5, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-19-00560-CR

                      JOSE DAVID GUTIERREZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. F16-23201-H

                                     ORDER

      Before the Court is appellant’s January 4, 2021 motion for an extension of

time to file his amended or supplemental brief. We GRANT the motion and

ORDER appellant’s amended or supplemental brief due by January 15, 2021.

      The State’s brief will be due thirty days after appellant files his amended or

supplemental brief.

                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE